UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21309 Advent Claymore Convertible Securities and Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White, Treasurer 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/avk your bridge to the LATEST, most up-to-date INFORMATION about the Advent Claymore Convertible Securities and Income Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/avk, you will find: · Daily, weekly and monthly data on share prices, net asset values, dividends and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Advent Capital Management and Guggenheim Funds are continually updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2 l Annual Report l October 31, 2010 AVK l Advent Claymore Convertible Securities and Income Fund Dear Shareholder | Tracy V. Maitland President and Chief Executive Officer We thank you for your investment in the Advent Claymore Convertible Securities and Income Fund (the “Fund”). This report covers the Fund’s performance for the fiscal year ended October 31, 2010. Advent Capital Management, LLC serves as the Fund’s Investment Adviser. Based in NewYork, NewYork, with additional investment personnel in London, England, Advent is a credit-oriented firm specializing in the management of global convertible, high-yield and equity securities across three lines of business—long-only strategies, hedge funds and closed-end funds. As of September 30, 2010, Advent managed approximately $5.6 billion in assets. Guggenheim Funds Distributors, Inc., formerly known as Claymore Securities, Inc. (“Claymore”), serves as the Servicing Agent to the Fund. The name change, effective September 24, 2010, marks the next phase of business integration following the acquisition of Claymore by Guggenheim Partners, LLC, (“Guggenheim Partners”) announced on October 15, 2009. Guggenheim Funds offers an extensive product line of closed-end funds (CEFs), exchange-traded funds (ETFs) and unit investment trusts (UITs). Guggenheim Partners is a global diversified financial services firm with more than $100 billion in assets under supervision. The Fund’s investment objective is to provide total return through a combination of capital appreciation and current income. Under normal market conditions, the Fund will invest at least 80% of its managed assets in a diversified portfolio of convertible securities and non-convertible income securities. Under normal market conditions, the Fund will invest at least 60% of its managed assets in convertible securities and up to 40% in lower grade, non-convertible income securities. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the 12-month period ended October 31, 2010, the Fund generated a total return based on market price of 36.74% and a total return of 26.65% based on NAV. As of October 31, 2010, the Fund’s market price of $18.19 represented a discount of 6.14% to NAV of $19.38. As of October 31, 2009, the Fund’s market price of $14.24 represented a discount of 12.53% to NAV of $16.28. The market value of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. In each month from November 2009 through October 2010, the Fund paid a monthly distribution of $0.0939 per common share. The current monthly distribution represents an annualized distribution rate of 6.19% based upon the last closing market price of $18.19 as of October 31, 2010. There is no guarantee of any future distributions or that the current returns and distribution rate will be maintained. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 30 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an Internal Revenue Service (“IRS”) limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of Annual Report l October 31, 2010 l 3 AVK l Advent Claymore Convertible Securities and Income Fund l Dear Shareholder continued compounding returns over time. Since the Fund endeavors to maintain a steady monthly distribution rate, the DRIP effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the share price is lower than when the price is higher. The Fund is managed by a team of experienced and seasoned professionals led by me in my capacity as Chief Investment Officer (as well as President and Founder) of Advent Capital Management, LLC. We encourage you to read the following Questions & Answers section, which provides additional information regarding the factors that impacted the Fund’s performance. We are honored that you have chosen the Advent Claymore Convertible Securities and Income Fund as part of your investment portfolio. For the most up-to-date information regarding your investment, please visit the Fund’s website at www.guggenheimfunds.com/avk. Sincerely, TracyV. Maitland President and Chief Executive Officer of the Advent Claymore Convertible Securities and Income Fund November 30, 2010 4 l Annual Report l October 31, 2010 AVK l Advent Claymore Convertible Securities and Income Fund l Questions & Answers Questions & Answers | Advent Claymore Convertible Securities and Income Fund (the “Fund”) is managed by a team of seasoned professionals at Advent Capital Management, LLC, (“Advent”), led by Tracy V. Maitland, Advent’s Founder, President and Chief Investment Officer. In the following interview, Mr. Maitland discusses the convertible securities and high yield markets and the performance of the Fund during the 12-month period ended October 31, 2010. Please describe Fund’s objective and management strategies. The Fund’s investment objective is to provide total return through a combination of capital appreciation and current income. An important goal of the Fund is to provide total returns comparable with equities by using higher yielding and typically less volatile convertible securities. Under normal market conditions, the Fund will invest at least 80% of its managed assets in a diversified portfolio of convertible securities and non-convertible income securities. Under normal market conditions, the Fund will invest at least 60% of its managed assets in convertible securities and may invest up to 40% in lower grade, non-convertible income securities, although the portion of the Fund’s assets invested in convertible securities and non-convertible income securities will vary from time to time consistent with the Fund’s investment objective, changes in equity prices and changes in interest rates and other economic and market factors. Because the convertible securities in which the Fund will invest may also be lower grade securities, the Fund expects to invest approximately 70% of its assets in lower-grade securities; however, from time to time, it is possible that all of the Fund’s assets may be invested in lower-grade securities. During periods of very high market volatility, the Fund may not be invested at these levels. Investing in below investment grade securities may increase the level of risk in the portfolio, as these securities are issued by companies that are considered less financially strong than issuers of investment-grade securities. This risk is addressed through rigorous credit research. Each issuer’s financial statements are carefully scrutinized, and every effort is made to avoid securities of weaker companies that may be likely to default. More than half of the convertible market and a large portion of the Fund’s convertible investments are in securities issued by growth companies, particularly companies within the health care and technology sectors. Growth companies generally issue convertible bonds or convertible preferred stocks as a means of raising capital to build their businesses. Convertibles represent something of a hybrid between equity and debt as a way to raise capital; convertibles generally offer lower interest rates than non-convertible bonds, but entail less dilution than issuing common stock. Convertible preferreds are often issued by financial companies in order to raise capital while keeping their credit ratings higher than if they offered bonds. This is because issuing bonds would increase the proportion of debt on an issuer’s balance sheet, possibly triggering a downgrade in credit rating, while preferred stock is classified as equity. The Fund’s ability to allocate among convertibles and high yield bonds helps provide diversification at an asset, sector and security level. Among the attractions of convertible securities are that they generally offer a yield advantage over common stocks; they have tended to capture much of the upside when equity prices move up in stronger markets; and the yield advantage along with bond-like characteristics has historically provided inherent downside protection in weaker markets. Over the 10-year period ended October 31, 2010, convertibles have performed significantly better than equities, as measured by the Bank of America Merrill Lynch All Convertibles Index, which returned 3.60%, and the Standard & Poor’s 500 Index, which had a negative return of –0.02%. However, there is no assurance that convertible securities will participate significantly in any upward movement of the underlying common stock or that they will provide protection from downward movements. Please tell us about the economic and market environment over the last 12 months. The economic recovery that began in 2009 continues, but, despite aggressive monetary and fiscal stimulus in the U.S. and elsewhere, the economy has expanded much more slowly than in past recoveries from sharp recessions. Growth in the U.S. economy continues to be restrained by the related problems of high unemployment and ongoing weakness in the real estate market. While there have been tentative signs of stabilization in the housing market, home sales remain at very low levels by historical standards, and the amount of supply on the market continues to exceed demand. Contributing to the problems in the housing sector, the job market has been another drag on the economy. Although the October report on nonfarm payroll employment showed an increase, the unemployment rate remained unchanged at 9.6%. On the positive side, there should be considerable pent-up demand for durable consumer goods and business equipment after several years of spending restraint. With low inflation, ample excess capacity, and a Fed that has indicated willingness to maintain short-term rates near zero, continued economic growth, albeit probably at a modest pace, seems likely. In an environment of very low interest rates, a major theme in the financial markets has been a search for yield. An amazing bull market in U.S. treasury securities has been paralleled by a bull market in corporate bonds, which, along with strong equity markets during most of the period, has helped to support the value of convertible securities. Despite a tightening of credit spreads, yields on high yield bonds remain surprisingly high. All the asset classes in which this Fund invests performed well over the period. The total return of the Bank of America Merrill Annual Report l October 31, 2010 l 5 AVK l Advent Claymore Convertible Securities and Income Fund l Questions & Answers continued Lynch All U.S. Convertibles Index for the 12-month period ended October 31, 2010, was 20.78%. The Standard & Poor’s 500 Index, which is generally regarded as a representation of the broad U.S. stock market, returned 16.52% for the same period. The Barclays Capital US Aggregate Bond Index, which measures the return of the high-quality U.S. bond market, returned 8.01% for the 12-month period. Return of the Merrill Lynch High Yield Master II Index, which measures performance of the high yield bond market, was 19.26% for the 12 months ended October 31, 2010. How did the Fund perform in this environment? The Fund performed well, benefiting from strength in both convertible securities and high yield bonds. For the 12-month period ended October 31, 2010, the Fund generated a total return based on market price of 36.74% and a total return of 26.65% based on NAV. As of October 31, 2010, the Fund’s market price of $18.19 represented a discount of 6.14% to NAV of $19.38. As of October 31, 2009, the Fund’s market price of $14.24 represented a discount of 12.53% from NAV of $16.28. The market value of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. Market conditions during the first half of the Fund’s 2010 fiscal year were nearly ideal for the Fund, which seeks equity-like returns with a focus on income by investing at least 60% of the Fund’s assets in convertible securities, under normal conditions. The Fund also performed better than most other closed-end convertible funds, in large part because it was heavily invested in convertible securities, while some competing funds had more emphasis on high yield bonds, which performed well, but not as well as convertibles. For the full year, the emphasis on convertibles was still advantageous, but not quite so much as in the early part of the period. The Fund’s use of leverage contributed further to higher income and a high total return during a period of very low short-term interest rates and strong markets. Past performance is not a guarantee of future results. The use of leverage, which contributed to performance during this period, can impede performance when the cost of leverage is higher than the returns generated by the Fund’s investments. What were the major investment decisions that affected the Fund’s performance? An important reason for the Fund’s strong performance was its concentration in convertible securities. As the name of the Fund suggests, it is primarily a convertible fund, although it is permitted to invest up to 40% in various other income-producing securities. During most of the 12 months ended October 31, 2010, the Fund’s investment in convertible securities was maintained at approximately 80%, with most of the remainder in high yield securities. Near the end of the fiscal year, some of the convertible securities that had performed well were sold; as of October 31, 2010, convertible securities represented approximately 67% of the portfolio. The proceeds of the sale of these securities were invested in high yield bonds or held in short-term investments in order to position the portfolio a bit more defensively. Additional exposure to the convertible market was provided by warrants of several leading banks, which represented approximately 2% of the portfolio as of October 31, 2010. Warrants serve, in essence, as an additional investment in convertible securities because they separate the conversion privilege from a convertible security. Warrants typically have an asymmetry that is somewhat akin to convertibles in that they tend to capture more of the upside than the downside, especially when they have a few years to run and when the underlying stock is volatile. Hence holding warrants along with low-volatility, bond-like investments, creates an asymmetric profile of potential investments returns that is akin to that of a convertible security. The warrants have been balanced by some short-term investments and also some positions in convertible securities that are considered to be defensive. Also beneficial was the Fund’s emphasis on financials, along with other cyclical companies. Securities of financial companies hurt the Fund’s performance in 2008, when they were the biggest victims of the credit panic. Since then, stocks of financial companies performed quite well based on improving fundamentals as well as recovery from extremely low levels during the worst of the financial crisis. The markets have recognized the turnaround in the major financial companies and the Fund has participated very significantly. For the 2010 fiscal year, the Fund’s largest returns came from a mandatory convertible preferred stock issued in late 2009 by Citigroup, Inc. (1.6% of long-term investments at period end). The Investment Adviser took advantage of this issue from the large money center bank, which is beginning to recover from financial problems experienced in 2008 and early 2009. Healthy contributions also came from Ford Motor Company convertible bonds and warrants (not held in the portfolio at period end), a United States Steel Corporation convertible (not held in the portfolio at period end), and an Alcatel-Lucent preferred (1.7% of long-term investments at period end). The U.S. Steel convertible benefited from early signs of economic recovery in the first half of the year. Ford Motor Company, which did not receive any U.S. government assistance funds, was also able to capitalize on a stabilizing U.S. economy and increasing car sales. The Alcatel-Lucent preferred rose along with the company’s common stock on news of expanded 4G data network rollouts. In addition, the Alcatel-Lucent preferred 6 l Annual Report l October 31, 2010 AVK l Advent Claymore Convertible Securities and Income Fund l Questions & Answers continued benefited from a broad demand for high yielding instruments, which caused a tightening of the credit spread on the preferred, i.e., a reduction in market yield on the preferred and a rise in the market price of the preferred. The largest detractor was a convertible preferred of Dole Food Company, Inc. (not held in the portfolio at period end) which weakened on lower banana prices as well as weak consumer trends that weighed negatively on the company’s outlook. Beazer Homes USA, Inc. preferred (not held in the portfolio at period end) was another significant detractor from performance. The preferred was issued in May 2010, after a significant correction in the company’s common stock. But overall housing trends continued to put negative pressure on both the common and the preferred stock; this position was sold, despite the meaningful yield, to avoid further losses. How has the Fund’s leverage strategy affected performance? The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from a portfolio that is unlevered. The Fund currently implements its leverage strategy through the issuance of Auction Market Preferred Shares (“AMPSSM”). The Fund’s leverage outstanding as of October 31, 2010, was $262 million, approximately 36% of the Fund’s total managed assets. The Fund has six series of AMPS, three that auction each week and three that auction every 28 days. The broad auction-rate preferred securities market remains essentially frozen, as it has been since February 2008. The auctions for nearly all auction-rate preferred shares, including those issued by the Fund, continue to fail. Investors need to be aware that a failed auction is not a default, nor does it require the redemption of a fund’s auction-rate preferred shares. Provisions in the offering documents of the Fund’s AMPS provide a mechanism to set a maximum rate in the event of a failed auction, and, thus, investors will continue to be entitled to receive dividend payments for holding these AMPS. This maximum rate is determined based upon a multiple of or a spread to The London Interbank Offered Rate (“LIBOR”), whichever is greater. (LIBOR is a daily reference rate based on the interest rates at which banks borrow unsecured funds from other banks in the London wholesale money market) During the 12-month period ended October 31, 2010, established maximum rates were based on a spread of 125 basis points over the applicable LIBOR rates, with the maximum rates ranging from 1.46% to 1.60%. The Fund will continue to evaluate the benefits and effects of leverage on the Fund, as well as explore other types of leverage. Given the very low interest rates that have been established for the Fund’s AMPS over the last several months, the leverage has helped to create capital appreciation in the Fund’s portfolio and has contributed to income available for distributions to common shareholders, since the portfolio is yielding more than the cost of leverage. There is no guarantee that the Fund’s leverage strategy will be successful, and the Fund’s use of leverage may cause the Fund’s NAV and market price of common shares to be more volatile. Leverage adds value only when the total return on securities purchased exceeds the cost of leverage. Please discuss the Fund’s distributions over the last year. In each month from November 2009 through October 2010, the Fund paid a monthly distribution of $0.0939 per common share. The current monthly distribution represents an annualized distribution rate of 6.19% based upon the last closing market price of $18.19 as of October 31, 2010. There is no guarantee of any future distributions or that the current returns and distribution rate will be maintained. What is the current outlook for the markets and the Fund? The Fund’s management team continues to see opportunities in both convertible securities and high yield bonds. Provided that the positive news on the economy continues, with slow but steady improvement, Advent believes that equities remain reasonably priced relative to historical values. Although high yield bonds have performed very well over the past two years, following a period of extreme weakness, spreads remain wide relative to past experience, so there appears to be room for further strength. Despite this optimism about market prospects, the Fund’s investment approach is risk-averse. As the markets have recovered, the Fund’s managers have begun to place greater emphasis on income and on downside protection. Recent investments include convertible bonds that are trading near “bond value” (i.e., are trading for little more than their estimated value if they were “straight” nonconvertible bonds) and high yield bonds of companies considered to be sound. Recent purchases have also included convertible preferred shares, which often provide a potentially rewarding combination of relatively high yields, relatively strong sensitivity to the underlying stocks, and relatively good quality. Historically, convertible preferreds have often been issued by financial companies as a way to boost capital. Many financial stocks appear undervalued, and an environment of low short-term interest rates generally results in enhanced profitability of financial companies. History indicates that convertible securities as an asset class represent a lower-risk means of obtaining equity-like returns. Key convertible indices have historically performed as well or better than equity indices over the long term. Past performance does not guarantee future returns. Annual Report l October 31, 2010 l 7 AVK l Advent Claymore Convertible Securities and Income Fund l Questions & Answers continued Convertible securities typically yield more than common stocks and capture much of the upside when common stocks rise but tend to lose less than common stocks when equity markets are weak. A period of uncertainty such as the present appears to be an ideal time to invest in convertible securities as a way to maintain the potential for equity-like returns while entailing less downside risk than outright ownership of common stocks. The conversion premium reflects the market price of a convertible relative to the market value of the common shares into which the convertible security can be converted. For example, a bond trading at a par value of $1,000 that is convertible into 20 shares of common stock trading at $40 would have a conversion premium of 25% over its conversion value of $800. The lower the conversion premium, the more upside there is for convertible investors. If the stock performs poorly, the convertible normally provides downside protection based on its yield and its fixed-income value. Index Definitions Indices are unmanaged and it is not possible to invest directly in any index. The Merrill Lynch All U.S. Convertibles Index is comprised of more than 500 issues of convertible bonds and convertible preferred shares of all qualities. S&P 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Barclays Capital US Aggregate Bond Index covers the U.S. dollar-denominated, investment-grade, fixed rate, taxable bond market of SEC-registered securities. The Index includes bonds from the U.S. Treasury, government-related, corporate, mortgage-backed securities (agency fixed-rate and hybrid ARM passthroughs), asset-backed securities and collateralized mortgage-backed securities sectors. Merrill Lynch HighYield Master II Index is a commonly used benchmark index for high yield corporate bonds. It is a measure of the broad high yield market. 8 l Annual Report l October 31, 2010 AVK l Advent Claymore Convertible Securities and Income Fund l Questions & Answers continued AVK Risks and Other Considerations The views expressed in this report reflect those of the Portfolio Managers and Guggenheim Funds only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. The Fund is subject to investment risk, including the possible loss of the entire amount that you invest. Past performance does not guarantee future results. Convertible Securities. The Fund is not limited in the percentage of its assets that may be invested in convertible securities. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality. The market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. However, the convertible security’s market value tends to reflect the market price of the common stock of the issuing company when that stock price is greater than the convertible’s‘‘conversion price,’’which is the predetermined price at which the convertible security could be exchanged for the associated stock. Synthetic Convertible Securities. The value of a synthetic convertible security will respond differently to market fluctuations than a convertible security because a synthetic convertible security is composed of two or more separate securities, each with its own market value. In addition, if the value of the underlying common stock or the level of the index involved in the convertible component falls below the exercise price of the warrant or option, the warrant or option may lose all value. Lower Grade Securities. Investing in lower grade securities (commonly known as“junk bonds”) involves additional risks, including credit risk. Credit risk is the risk that one or more securities in the Fund’s portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences a decline in its financial status. Leverage Risk. Certain risks are associated with the leveraging of common stock. Both the net asset value and the market value of shares of common stock may be subject to higher volatility and a decline in value. Interest Rate Risk. In addition to the risks discussed above, convertible securities and nonconvertible income securities are subject to certain risks, including: • if interest rates go up, the value of convertible securities and nonconvertible income securities in the Fund’s portfolio generally will decline; • during periods of declining interest rates, the issuer of a security may exercise its option to prepay principal earlier than scheduled, forcing the Fund to reinvest in lower yielding securities. This is known as call or prepayment risk. Lower grade securities have call features that allow the issuer to repurchase the security prior to its stated maturity. An issuer may redeem a lower grade security if the issuer can refinance the security at a lower cost due to declining interest rates or an improvement in the credit standing of the issuer; and • during periods of rising interest rates, the average life of certain types of securities may be extended because of slower than expected principal payments. This may lock in a below market interest rate, increase the security’s duration (the estimated period until the security is paid in full) and reduce the value of the security. This is known as extension risk. Illiquid Investments. The Fund may invest without limit in illiquid securities. The Fund may also invest without limit in Rule 144A Securities. Although many of the Rule 144A Securities in which the Fund invests may be, in the view of the investment Adviser, liquid, if qualified institutional buyers are unwilling to purchase these Rule 144A Securities, they may become illiquid. Illiquid securities may be difficult to dispose of at a fair price at the times when the Fund believes it is desirable to do so. The market price of illiquid securities generally is more volatile than that of more liquid securities, which may adversely affect the price that the Fund pays for or recovers upon the sale of illiquid securities. Foreign Securities and Emerging Markets Risk. Investing in non-U.S. issuers may involve unique risks, such as currency, political, economic and market risk. In addition, investing in emerging markets entails additional risk including, but not limited to (1) news and events unique to a country or region (2) smaller market size, resulting in lack of liquidity and price volatility (3) certain national policies which may restrict the Fund’s investment opportunities. Strategic Transactions. The Fund may use various other investment management techniques that also involve certain risks and special considerations, including engaging in hedging and risk management transactions, including interest rate and foreign currency transactions, options, futures, swaps, caps, floors, and collars and other derivatives transactions. Auction Market Preferred Shares (AMPS) Risk. There also risks associated with investing in Auction Market Preferred Shares or AMPS. The AMPS are redeemable, in whole or in part, at the option of the Fund on any dividend payment date for AMPS, and will be subject to mandatory redemption in certain circumstances. The AMPS will not be listed on an exchange. You may only buy or sell AMPS through an order placed at an auction with or through a broker/dealer that has entered into an agreement with the auction agent and the Fund or in a secondary market maintained by certain broker dealers. These broker-dealers are not required to maintain this market, and it may not provide you with liquidity. The AMPS market continues to remain illiquid as auctions for nearly all AMPS continue to fail. A failed auction is not a default, nor does it require the redemption of a fund’s auction-rate preferred shares. Provisions in the Fund’s offering documents provide a mechanism to set a maximum rate in the event of a failed auction, and, thus, investors will continue to be entitled to receive payment for holding these AMPS. In addition to the risks described above, the Fund is also subject to: Management Risk, Market Disruption Risk, and Anti-Takeover Provisions. Please see www.guggenheimfunds.com/avk for a more detailed discussion about Fund risks and considerations. Annual Report l October 31, 2010 l 9 AVK l Advent Claymore Convertible Securities and Income Fund Fund Summary | As of October 31, 2010 (unaudited) Fund Statistics Share Price Common Share Net Asset Value Premium/Discount to NAV -6.14% Net Assets Applicable to Common Shares ($000) Total Returns (Inception 4/30/03) Market NAV One Year 36.74% 26.65% Three Year - average annual -1.52% -4.05% Five Year - average annual 4.42% 3.29% Since Inception - average annual 5.23% 6.19% % of Long-Term Top Ten Industries Investments Banks 11.6% Pharmaceuticals 8.0% Insurance 6.7% Telecommunications 5.1% Electric 4.9% Healthcare Services 4.9% Healthcare Products 4.6% Oil & Gas 4.4% Biotechnology 4.3% Real Estate Investment Trusts 4.3% % of Long-Term Top Ten Issuers Investments Bank of America Corp. 2.3% Wells Fargo & Co. 2.3% Gilead Sciences, Inc. 2.0% PPL Corp. 1.9% Omnicare Capital Trust II 1.8% Medtronic, Inc. 1.8% NextEra Energy, Inc. 1.8% Apache Corp. 1.8% XL Group PLC 1.8% Lucent Technologies Capital Trust I 1.7% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheimfunds.com/avk. The above summaries are provided for informational purposes only and should not be viewed as recommendations. 10 l Annual Report l October 31, 2010 AVK l Advent Claymore Convertible Securities and Income Fund Portfolio of Investments | October 31, 2010 Number of Shares Value Long-Term Investments — 144.0% Convertible Preferred Stocks — 45.8% Agriculture — 1.0% Archer-Daniels-Midland Co., 6.25%, 2011 $ 4,715,302 Airlines — 0.8% Continental Airline Finance Trust II, 6.00%, 2030 Auto Manufacturers — 1.8% Ford Motor Co. Capital Trust II, 6.50%, 2032 Banks — 11.1% Bank of America Corp., Ser. L, 7.25% (a) Citigroup, Inc., 7.50%, 2012 Keycorp, Ser. A, 7.75% (a) Synovus Financial Corp., Ser. tMED, 8.25%, 2013 Webster Financial Corp., Ser. A, 8.50% (a) Wells Fargo & Co., Ser. L, 7.50% (a) Electric — 7.1% Great Plains Energy, Inc., 12.00%, 2012 NextEra Energy, Inc., 8.375%, 2012 PPL Corp., 9.50%, 2013 Healthcare Services — 1.5% HealthSouth Corp., Ser. A, 6.50% (a) Housewares — 0.9% Newell Financial Trust I, 5.25%, 2027 Insurance — 5.1% Hartford Financial Services Group, Inc., Ser. F, 7.25%, 2013 Reinsurance Group of America, Inc., Equity Security Unit, 5.75%, 2051 XL Group PLC, 10.75%, 2011 (Ireland) Mining— 0.8% AngloGold Ashanti Ltd., 6.00%, 2013 (South Africa) Oil & Gas— 2.5% Apache Corp., Ser. D, 6.00%, 2013 Pharmaceuticals — 4.2% Mylan, Inc., 6.50%, 2010 Omnicare Capital Trust II, Ser. B, 4.00%, 2033 Pipelines — 1.7% El Paso Corp., 4.99% (a) Real Estate — 0.8% Forest City Enterprises, Inc., Ser. A, 7.00% (a) Real Estate Investment Trusts — 1.9% Alexandria Real Estate Equities, Inc., Ser. D, 7.00% (a) Savings & Loans — 2.1% New York Community Capital Trust V, 6.00%, 2051 Telecommunications — 2.5% Lucent Technologies Capital Trust I, 7.75%, 2017 (France) Total Convertible Preferred Stocks - 45.8% (Cost $177,306,758) Principal Amount Value Convertible Bonds — 60.0% Aerospace & Defense — 2.3% $ 2,000,000 AAR Corp., BB, 1.625%, 3/01/14 (b) $ 1,862,500 Alliant Techsystems, Inc., BB-, 2.75%, 9/15/11 L-3 Communications Holdings, Inc., BB+, 3.00%, 8/01/35 Airlines— 2.2% United Continental Holdings, Inc., CCC+, 4.50%, 6/30/21 Biotechnology — 6.3% Amgen, Inc., Ser. B, A+, 0.375%, 2/01/13 Amylin Pharmaceuticals, Inc., NR, 3.00%, 6/15/14 Gilead Sciences, Inc., NR, 0.50%, 5/01/11 Life Technologies Corp., BBB-, 3.25%, 6/15/25 Building Materials— 1.6% Cemex SAB de CV, NR, 4.875%, 3/15/15 (Mexico) (b) Coal — 3.4% Massey Energy Co., BB-, 3.25%, 8/01/15 Patriot Coal Corp., NR, 3.25%, 5/31/13 Computers — 3.5% EMC Corp., Ser. A, A-, 1.75%, 12/01/11 EMC Corp., Ser. B, A-, 1.75%, 12/01/13 Radisys Corp., NR, 2.75%, 2/15/13 SanDisk Corp., BB-, 1.00%, 5/15/13 Diversified Financial Services — 2.7% Affiliated Managers Group, Inc., BBB-, 3.95%, 8/15/38 Jefferies Group, Inc., BBB, 3.875%, 11/01/29 Nasdaq OMX Group, Inc., BBB, 2.50%, 8/15/13 Electrical Components & Equipment — 1.0% Suntech Power Holdings Co. Ltd., NR, 3.00%, 3/15/13 (Cayman Islands) Energy - Alternate Sources — 0.9% Covanta Holding Corp., B, 3.25%, 6/01/14 Entertainment — 1.2% International Game Technology, BBB, 3.25%, 5/01/14 Healthcare Products — 6.6% Hologic, Inc., BB+, 2.00%, 12/15/37 (c) Integra LifeSciences Holdings Corp., NR, 2.375%, 6/01/12 (b) Medtronic, Inc., AA-, 1.625%, 4/15/13 NuVasive, Inc., NR, 2.25%, 3/15/13 Healthcare Services — 1.8% LifePoint Hospitals, Inc., B, 3.50%, 5/15/14 Insurance — 1.0% Old Republic International Corp., BBB+, 8.00%, 5/15/12 Internet — 1.4% Symantec Corp., BBB, 1.00%, 6/15/13 See notes to financial statements. Annual Report l October 31, 2010 l 11 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued Principal Amount Value Lodging — 2.2% $ 6,973,000 MGM Resorts International , CCC+, 4.25%, 4/15/15 (b) $ 6,702,796 Morgans Hotel Group Co., NR, 2.375%, 10/15/14 Media — 0.7% XM Satellite Radio, Inc., B+, 7.00%, 12/01/14 (b) Miscellaneous Manufacturing — 1.0% Trinity Industries, Inc., BB-, 3.875%, 6/01/36 Oil & Gas— 3.0% Chesapeake Energy Corp., BB, 2.75%, 11/15/35 Chesapeake Energy Corp., BB, 2.25%, 12/15/38 Goodrich Petroleum Corp., NR, 3.25%, 12/01/26 Nabors Industries, Inc., BBB, 0.94%, 5/15/11 (Bermuda) Oil & Gas Services — 0.5% SESI LLC, BB+, 1.50%, 12/15/26 (d) Pharmaceuticals — 6.1% Allergan, Inc., A+, 1.50%, 4/01/26 Medicis Pharmaceutical Corp., NR, 2.50%, 6/04/32 Shire PLC, Ser. SHP, NR, 2.75%, 5/09/14 (Channel Islands) Teva Pharmaceutical Industries LLC, Ser. C, A-, 0.25%, 2/01/26 (Israel) Real Estate — 1.1% Forest City Enterprises, Inc., NR, 3.625%, 10/15/14 Real Estate Investment Trusts — 4.3% Annaly Capital Management, Inc., NR, 4.00%, 2/15/15 Home Properties LP, NR, 4.125%, 11/01/26 (b) Host Hotels & Resorts LP, BB+, 2.625%, 4/15/27 (b) Macerich Co., NR, 3.25%, 3/15/12 (b) UDR, Inc., BBB, 4.00%, 12/15/35 Semiconductors — 2.6% Intel Corp., A-, 2.95%, 12/15/35 Micron Technology, Inc., B, 1.875%, 6/01/14 Telecommunications — 2.6% Anixter International, Inc., B+, 1.00%, 2/15/13 NII Holdings, Inc., B-, 3.125%, 6/15/12 Total Convertible Bonds - 60.0% (Cost $244,487,790) Corporate Bonds — 31.1% Chemicals — 2.1% Lyondell Chemical Corp., B, 11.00%, 5/01/18 Commercial Services — 0.9% Avis Budget Car Rental LLC, B, 8.25%, 1/15/19 (b) Diversified Financial Services — 3.0% Capital One Capital V, BB, 10.25%, 8/15/39 Ford Motor Credit Co. LLC, B+, 12.00%, 5/15/15 Icahn Enterprises LP, BBB-, 7.75%, 1/15/16 Principal Amount Value Electronics — 1.4% $ 6,250,000 Sanmina-SCI Corp., CCC+, 8.125%, 3/01/16 $ 6,453,125 Food— 1.9% Smithfield Foods, Inc., B-, 7.00%, 8/01/11 Smithfield Foods, Inc., B+, 10.00%, 7/15/14 (b) Smithfield Foods, Inc., B-, 7.75%, 7/01/17 Healthcare Services — 3.7% Apria Healthcare Group, Inc., BB+, 11.25%, 11/01/14 HCA, Inc., BB-, 9.25%, 11/15/16 Holding Companies - Diversified — 1.6% Leucadia National Corp., BB+, 8.125%, 9/15/15 Insurance — 3.6% Liberty Mutual Group, Inc., BB, 10.75%, 6/15/58 (b) (e) MetLife, Inc., BBB, 10.75%, 8/01/39 Iron & Steel — 0.9% Steel Dynamics, Inc., BB+, 7.375%, 11/01/12 Lodging — 1.3% Wynn Las Vegas LLC, BB+, 7.75%, 8/15/20 (b) Media— 2.6% Clear Channel Worldwide Holdings, Inc., Ser. B, B, 9.25%, 12/15/17 Univision Communication, Inc., B, 12.00%, 7/01/14 (b) Univision Communication, Inc., B, 7.875%, 11/01/20 (b) Office/Business Equipment — 0.8% Xerox Capital Trust I, BB, 8.00%, 2/01/27 Oil & Gas — 0.9% Alta Mesa Holdings, B, 9.625%, 10/15/18 (b) Carrizo Oil & Gas, Inc., B-, 8.625%, 10/15/18 (b) Pharmaceuticals — 1.1% Axcan Intermediate Holdings, Inc., B, 12.75%, 3/01/16 Pipelines — 0.5% Crosstex Energy LP, B+, 8.875%, 2/15/18 Retail — 1.3% Toys R Us Property Co. LLC, B+, 8.50%, 12/01/17 (b) Storage/Warehousing — 1.2% Niska Gas Storage US LLC, BB-, 8.875%, 3/15/18 (b) Telecommunications — 2.3% iPCS, Inc., BB-, 2.59063%, 5/01/13 (e) Virgin Media Finance PLC, B+, 8.375%, 10/15/19 (United Kingdom) Total Corporate Bonds - 31.1% (Cost $131,508,747) See notes to financial statements. 12 l Annual Report l October 31, 2010 AVK l Advent Claymore Convertible Securities and Income Fund l Portfolio of Investments continued Number of Shares Value Warrants - 3.0% Banks — 3.0% Bank of America Corp., expiring 10/28/18 (f) $ 5,012,990 JP Morgan Chase & Co., expiring 10/28/18 (f) Wells Fargo & Co., expiring 10/28/18 (f) Total Warrants (Cost $14,607,795) Preferred Stocks — 4.1% Banks — 2.6% Ally Financial, Inc., Ser. 144a, 7.00%, 2011 (b) Citigroup Capital XIII, 7.875%, 2040 (e) Lodging — 1.5% Las Vegas Sands Corp., Ser. A, 10.00%, 2011 Total Preferred Stocks — 4.1% (Cost $18,688,325) Total Long-Term Investments - 144.0% (Cost $586,599,415) See notes to financial statements. Number of Shares Value Short-Term Investments - 12.9% Money Market Funds - 12.9% Dreyfus Treasury & Agency Cash Management - Investor Shares $ 20,000,000 Goldman Sachs Financial Prime Obligations (Cost $59,241,924) Total Investments — 156.9% (Cost $645,841,339) Other Assets in excess of Liabilities - 0.4% Preferred Stock, at redemption value — (-57.3% of Net Assets Applicable to Common Shareholders or -36.5% of Total Investments) Net Assets Applicable to Common Shareholders — 100.0% $ 457,050,134 LLC - Limited Liability Corp. LP - Limited Partnership PLC - Public Limited Company SAB de CV - Publicly Traded Company (a) Perpetual maturity. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2010, these securities amounted to 18.6% of net assets applicable to common shareholders. (c) Security becomes an accreting bond after December 15, 2013 with a 2.0% principal accretion rate. (d) Security is a“step down”bond where the coupon decreases or steps down at a predetermined date. (e) Floating rate security. The rate shown is as of October 31, 2010. (f) Non-income producing security. Ratings shown are per Standard & Poor’s. Securities classified as NR are not rated by Standard & Poor’s. Ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders unless otherwise noted. See notes to financial statements. Annual Report l October 31, 2010 l 13 AVK l Advent Claymore Convertible Securities and Income Fund Statement of Assets and Liabilities | October 31, 2010 Assets Investments in securities, at value (cost $586,599,415) $ Short term investments, at value (cost $59,241,924) Total Investments, at value (cost $645,841,339) Cash Interest receivable Dividends receivable Other assets Total assets Liabilities Payable for securities purchased Advisory fee payable Dividends payable - preferred shares Servicing fee payable Unrealized depreciation on swaps Administration fee payable Accrued expenses and other liabilities Total liabilities Preferred Stock, at redemption value Auction Market Preferred Shares $0.001 par value per share; 11,000 authorized, and 10,480 issued and outstanding at $25,000 per share liquidation preference Net Assets Applicable to Common Shareholders $ Composition of Net Assets Applicable to Common Shareholders Common Stock, $0.001 par value per share; unlimited number of shares authorized, 23,580,877 shares issued and outstanding $ Additional paid-in capital Net unrealized appreciation on investments and swaps Accumulated net realized gain (loss) on investments, swaps, options and foreign currency transactions ) Undistributed net investment income Net Assets Applicable to Common Shareholders $ Net Asset Value Applicable to Common Shareholders (based on 23,580,877 common shares outstanding) $ See notes to financial statements. 14 l Annual Report l October 31, 2010 AVK l Advent Claymore Convertible Securities and Income Fund Statement of Operations | For the year ended October 31, 2010 Investment Income Interest $ Dividends Total income $ Expenses Advisory fee Servicing agent fee Preferred share maintenance Professional fees Trustees’fees and expenses Administration fee Fund accounting Printing Custodian Insurance Rating agency fee ICI dues NYSE listing fee Transfer agent Miscellaneous Total expenses Advisory and Servicing agent fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments, Swaps and Foreign Currency Transactions: Net realized gain (loss) on: Investments Swaps ) Foreign currency transactions ) Net change in unrealized appreciation (depreciation) on: Investments Swaps Foreign currency translation ) Net realized and unrealized gain on investments, swaps and foreign currency transactions Distributions to Preferred Shareholders from net investment income ) Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations $ See notes to financial statements. Annual Report l October 31, 2010 l 15 AVK l Advent Claymore Convertible Securities and Income Fund Statement of Changes in Net Assets Applicable to Common Shareholders | For the For the Year Ended Year Ended October 31, 2010 October 31, 2009 Change in Net Assets Applicable to Common Shareholders Resulting from Operations: Net investment income $ $ Net realized gain (loss) on investments, swaps, options and foreign currency transactions ) Net change in unrealized appreciation on investments, swaps and foreign currency translation Distributions to Preferred Shareholders: From net investment income ) ) Net increase in net assets applicable to Common Shareholders resulting from operations Distributions to Common Shareholders: From and in excess of net investment income ) ) Return of capital – ) Total distributions to common shareholders ) ) Capital Share Transactions: Reinvestment of distributions – Total increase in net assets Net Assets Applicable to Common Shareholders Beginning of period End of period (including undistributed net investment income of $5,995,127 and distributions in excess of net investment income of $3,231,714, respectively) $ $ See notes to financial statements. 16 l Annual Report l October 31, 2010 AVK l Advent Claymore Convertible Securities and Income Fund Financial Highlights | For the For the For the For the For the Per share operating performance Year Ended Year Ended Year Ended Year Ended Year Ended for a share of common stock outstanding throughout the period October 31, 2010 October 31, 2009 October 31, 2008 October 31, 2007 October 31, 2006 Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain/loss on investments, swaps, options and foreign currency transactions ) Distributions to preferred shareholders: From net investment income (common share equivalent basis) From net realized gains (common share equivalent basis) – – ) ) – Total preferred distributions (common share equivalent basis) Total from investment operations ) Common and preferred shares’ offering expenses charged to paid-in-capital in excess of par value – * Distributions to Common Shareholders: From and in excess of net investment income ) From net realized gain – – ) ) – Return of capital – ) ) – – Total distributions to Common Shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value % % -51.06 % % % Market value % % -41.96 % % % Ratios and supplemental data Net assets, applicable to Common Shareholders, end of period (thousands) $ Preferred shares, at redemption value ($25,000 per share liquidation preference) (thousands) $ Preferred shares asset coverage per share $ Ratios to Average Net Assets applicable to Common Shares: Net Expenses, after fee waiver % Net Expenses, before fee waiver % Net Investment Income, after fee waiver, prior to effect of dividends to preferred shares % Net Investment Income, before fee waiver, prior to effect of dividends to preferred shares % Net Investment Income, after fee waiver, after effect of dividends to preferred shares % Net Investment Income, before fee waiver, after effect of dividends to preferred shares % Portfolio turnover rate 65
